ORDER OF TEMPORARY SUSPENSION

Pursuant to SCR 3.165, we have considered the Petition of the Inquiry Tribunal filed June 18, 1993, the certified copy of respondent’s felony conviction entered June 3, 1993, other supporting documents and the attorney’s response thereto filed July 9,1993, and conclude that it appears from the record of such conviction that said attorney has so acted as to put in grave issue whether he has the moral fitness to continue to practice law.
IT IS THEREFORE ORDERED that respondent, Gregory N. Holmes, be and he is hereby temporarily suspended from the practice of law in this Commonwealth until further order of this Court.
IT IS FURTHER ORDERED THAT:
1) Within twenty (20) days from the date of the entry of this order of suspension, respondent shall notify all clients in writing of his inability to continue to represent them and shall furnish photostat copies of the letters of notice to the Director of The Kentucky Bar Association.
2) The temporary suspension of respondent shall be effective with the entry of this Order and shall continue in effect until such time as the merits of this disciplinary proceeding can be finally determined by this Court in accordance with SCR 3.370 or SCR 3.480 or until such time as respondent can show good cause why the Order of Temporary Suspension should be amended or dissolved.
3) Respondent shall pay the costs of the proceedings.
STEPHENS, C.J., and LAMBERT, LEIBSON, REYNOLDS, SPAIN and WIN-TERSHEIMER, JJ., sitting. All concur.
ENTERED July 12, 1993.
/s/ Robert F. Stephens /s/ Chief Judge